DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0349225 (hereinafter referred to as Yamamoto).
Yamamoto, in the abstract, and in [0073]-[0078], discloses a radiation sensitive resin comprising a polymer, an acid generator, and a solvent, and in [0142], [0170], and on page 12, right 

    PNG
    media_image1.png
    121
    158
    media_image1.png
    Greyscale

And as illustrated above discloses the claimed X can include a carbonyl group and claimed R1 can be the claimed linking group , and the two R3’s together represent the alicyclic structure, the R2 can be a monovalent hydrocarbon (is the claimed alkyl group, methyl). Yamamoto, in [0124], discloses the claimed second structural unit (2-1) (claims 1-5, 8-11, 14-20).  Yamamoto, in [0010], and [0882]-[0883] discloses coating the radiation-sensitive resin composition (photoresist) on a substrate (upper face of the substrate) and performing exposure to the coated resist film and developing the exposed resist in an organic solvent .
Response to Arguments
Applicant’s arguments, see Remarks filed April 22, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.  The rejection made in the previous office action has been maintained.  With respect to the applicant’s argument that Yamamoto does not disclose the claimed acid labile group, Yamamoto teaches the same claimed acid labile groups in [0170], and on page 14 acid labile groups such as see below,

    PNG
    media_image2.png
    285
    321
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    282
    329
    media_image3.png
    Greyscale
and teaches further acid labile groups as illustrated below,

    PNG
    media_image4.png
    193
    172
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    221
    239
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    184
    242
    media_image6.png
    Greyscale
and is the same claimed structural 1 is recited as being a single bond and easily reads on “-O-˝ group.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 13, 2021.